F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 3 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    SHERRONE BURLESON,

                Plaintiff-Appellant,

    v.                                                   No. 03-6261
                                                   (D.C. No. 02-CV-1000-C)
    SPRINT PCS GROUP,                                    (W.D. Okla.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, Circuit Judge, BRORBY, Senior Circuit Judge, and
MURPHY, Circuit Judge.


         Sherrone Burleson petitions the Chief Judge of the Tenth Circuit for an

emergency stay of a trial set for October 14, 2003, pending her interlocutory

appeal of an order of the district court. We initially conclude that Ms. Burleson

has failed to establish an “emergency” requiring the consideration of only one

judge. See 10th Cir. R. 8.3.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       In order to demonstrate her entitlement to a stay, Ms. Burleson must first

establish our jurisdiction over her appeal.      See 10th Cir. R. 8.1, 18.1;   Desktop

Direct, Inc. v. Digital Equip. Corp.    , 993 F.2d 755, 756-57, 760 (10th Cir. 1993),

aff’d , 511 U.S. 863 (1994). The record indicates that she has not paid the

appellate filing fee.   See Fed. R. App. P. 3(e); 10th Cir. R. 3.3.

       According to her motion for stay, Ms. Burleson seeks interlocutory appeal

from two orders: (1) an order denying her request that the district court judge

recuse herself for bias and (2) an order denying Ms. Burleson’s request to extend

the discovery deadline in which to identify expert and lay witnesses and exhibits

for trial. But a review of her notice of appeal reveals that she has appealed only

from the order denying recusal. U.S. Dist. Ct. R. Doc. 123. We therefore address

only the issue raised in the notice of appeal.      1



       We have jurisdiction only over appeals from final orders,         see 28 U.S.C.

§ 1291, or certain kinds of interlocutory orders,       see 28 U.S.C. § 1292. “An order

denying a motion to recuse is interlocutory and is, therefore, not immediately

appealable.”    Nichols v. Alley, 71 F.3d 347, 350 (10th Cir. 1995).




1
      We note, however, that a pretrial order regarding discovery is not
immediately appealable as a final order.  Graham v. Gray , 827 F.2d 679, 681
(10th Cir. 1987). Thus, if that issue had been raised in her notice of appeal, it
would have to be dismissed for lack of jurisdiction.

                                              -2-
Because we have no jurisdiction over the issue raised in the notice of appeal, we

must dismiss the appeal and deny the motion for stay as moot.

       Even if we were to designate Ms. Burleson’s notice of appeal on the issue

of recusal as a petition for a writ of mandamus,   see id. ; In re Bennett, 283 B.R.

308, 321 (10th Cir. B.A.P. 2002), we would still deny relief. Adverse rulings are

ordinarily insufficient to justify recusal. Nichols, 71 F.3d at 351.

       The appeal is DISMISSED and the motion for emergency stay is DENIED.



                                                      ENTERED FOR THE COURT
                                                      PER CURIAM




                                            -3-